Published Only in Ohio I>aw Abstract
This action was begun by Booth in the Common Pleas of Hamilton county, who alleged that he was the owner of 60 shares of the stock of the defendant company of the par value of $10.00 each, represented by stock certificates which stood in the name of one “M” on the books of the Company; that Oet. 16, 1922, he duly presented the certificate, properly endorsed, to the Finance Company for transfer and the Company refused to make it. Booth then sued it for conversion of the stock.
Both fhe Common Pleas and the Court of Appeals held that the refusal to transfer was wrongful. The value of the stock on October 18 was $12.00 per share, on October 21, and for some time thereafter, it was $14.00 per share. At the time of the trial in the Common Pleas, eight months after the refusal to make the transfer, the Finance Company offered to transfer the stock on its books. At this time the stock had depreciated and Booth refused to take it on the ground that his rights were fixed at the time of the refusal to transfer. The trial Court rendered judgment for Booth for one cent nominal damages. Booth then prosecuted error and the Court of Appeals rendered judgment in his favor for the value of the stock at $12.00 per share.
The Finance Company contended that Booth could not maintain an action for conversion because he had possession of the stock certificate and kept it to the time of the trial, an das long as title was in him there could be no conversion by the company.
Booth further maintains that to reverse the Court of Appeals and affirm the Common Pleas would be to deprive him of stock admittedly worth $720.00, for a value of one cent, without further remedy by reason of the principle of res adjudicata.